 

Exhibit 10.2

AVALARA, INC.

 

2018 EMPLOYEE STOCK PURCHASE PLAN


(as amended and restated effective August 8, 2018)

SECTION 1.  PURPOSE

The purposes of the Plan (a) are to provide employees of the Company and its
Designated Companies with an opportunity to acquire an equity ownership interest
in the Company and (b) to encourage employees to remain in the employ of the
Company and its Designated Companies.  

The Plan includes two components: (i) a Code Section 423 Component (the “423
Component”) and (ii) a non-Code Section 423 Component (the “Non-423
Component”).  The Company intends that the 423 Component qualify as an “employee
stock purchase plan” under Section 423 of the Code but makes no representation
of such status nor undertaking to maintain such status.  The provisions of the
423 Component will be construed so as to extend and limit Plan participation in
a uniform and nondiscriminatory basis consistent with the requirements of
Section 423 of the Code.  The Non-423 Component is intended to apply to
employees working for Designated Companies outside the United States and
authorizes the grant of Options that are not intended to meet the requirements
of Section 423 of the Code; provided, however, if necessary under Section 423 of
the Code, the other terms and conditions of the Plan shall apply. Options
granted to Eligible Employees under the Non-423 Component may be granted
pursuant to rules, procedures or sub-plans designed to achieve tax, securities
laws or other objectives for such Eligible Employees and the Company and its
Designated Companies and to comply with applicable non-U.S. laws and
regulations.  Except as otherwise provided herein, the Non-423 Component will
operate and be administered in the same manner as the 423 Component.

SECTION 2.  DEFINITIONS

Certain capitalized terms used in the Plan have the meanings set forth in
Appendix A.

SECTION 3.  ADMINISTRATION

3.1

Administration by Committee

The Plan shall be administered by the Committee.  The Committee shall have the
authority to delegate duties to officers, directors or employees of the Company
as it deems advisable to oversee the day-to-day administration of the Plan.

3.2

Authority of Committee

(a)

Subject to the provisions of the Plan and the limits of any delegated authority,
the Committee shall have the full and exclusive discretionary authority (i) to
construe and interpret the Plan and Options granted under it; (ii) to establish,
amend, and revoke rules and regulations for administration and operation of the
Plan (including, without limitation, the determination of Offering Periods,
Purchase Periods and payment procedures, the requirement that shares of Common
Stock be held by a specified broker or other designated agent, and the
establishment of an exchange ratio applicable to amounts withheld in a currency
other than U.S. dollars); (iii) to determine all questions of eligibility,
disputed claims and policy that may arise in the

 

--------------------------------------------------------------------------------

 

administration of the Plan; and (iv) to generally exercise such powers, perform
such acts and make such determinations as the Committee deems necessary or
expedient to administer and operate the Plan, including, but not limited to,
designating from time to time which Subsidiaries and Affiliates of the Company
shall be Designated Companies.  The determinations of the Committee or any
others to whom it has delegated authority to administer the Plan shall be final
and conclusive and each action of the Committee or its designee shall be binding
on all persons.

(b)

In exercising the powers described in the foregoing paragraph, the Committee may
adopt special or different rules for the operation of the Plan including, but
not limited to, rules which allow employees of any foreign Subsidiary or
Affiliate to participate in, and enjoy the tax benefits offered by, the Plan;
provided, however, that such rules shall not result in any Participants having
different rights and privileges under the Plan in violation of Section 423 of
the Code, if applicable, or otherwise cause the Plan to fail to satisfy the
applicable requirements of Section 423 of the Code and the regulations
thereunder.

SECTION 4.  NUMBER OF SHARES

Subject to adjustment from time to time as provided in Section 10, the number of
shares of Common Stock available for issuance under the Plan shall be:

(a)

996,709 shares; plus

(b)

an annual share increase to be added as of January 1st of each calendar year
commencing after the Effective Date equal to the least of (i) 1,000,000 shares
of Common Stock, (ii) 1% of the aggregate number of shares of Common Stock
outstanding on December 31st of the immediately preceding calendar year (rounded
up to the nearest whole share), and (iii) an amount determined by the Committee;
provided that any shares that become available from any such increases in
previous years that are not actually issued shall continue to be available for
issuance under the Plan. If any Option granted under the Plan shall for any
reason terminate without having been exercised, the shares of Common Stock not
purchased under such Option shall again become available for issuance under the
Plan.  The shares purchased under the Plan may be authorized but unissued
shares, shares purchased on the open market or shares from any other proper
source.

Notwithstanding the foregoing, and subject to adjustment from time to time as
provided in Section 10, in no event may more than an aggregate of 10,102,525
shares of Common Stock be issued under the Plan.

SECTION 5.  OFFERINGS

5.1

Offering Periods

(a)

Except as otherwise set forth below, the Plan shall be implemented by a series
of Offerings (each, an “Offering”) during which shares of Common Stock may be
purchased by Participants.  Offering Periods shall begin on February 1 and
August 1 of each year and shall end on the next July 31 and January 31,
respectively, occurring thereafter; provided, however, that the first Offering
Period shall begin on the Effective Date and shall end on January 31, 2019.

(b)

Notwithstanding the foregoing, the Committee may establish (i) a different term
for one or more Offerings and (ii) different commencing and ending dates for
such Offerings; provided, however, that an Offering Period may not exceed five
years; and provided, further, that if the Purchase Price may be less than 85% of
the Fair Market Value of the Common Stock on the Purchase Date, the Offering
Period may not exceed 27 months.  

-2-

--------------------------------------------------------------------------------

 

(c)

The Committee may further designate separate Offerings under the Plan (the terms
of which need not be identical and which may be overlapping or consecutive) in
which Eligible Employees of one or more Employers may participate, and the
provisions of the Plan will separately apply to each Offering, including the
limitations set forth in Section 5.1(b) regarding the maximum length of Offering
Periods.  An Offering Period may but need not be the same length as a Purchase
Period, as determined by the Committee.  

(d)

In the event the first or the last day of an Offering Period is not a regular
business day, then the first day of the Offering Period shall be deemed to be
the next regular business day and the last day of the Offering Period shall be
deemed to be the last preceding regular business day.  

5.2

Purchase Periods

(a)

Each Offering Period shall consist of one or more consecutive purchase periods
(each, a “Purchase Period”).  The last day of each Purchase Period shall be the
purchase date (a “Purchase Date”) for such Purchase Period.  Purchase Periods
shall begin on February 1 and August 1 of each year and shall end on the next
July 31 and January 31, respectively, occurring thereafter; provided, however,
that the first Purchase Period shall begin on the Effective Date and shall end
on January 31, 2019.

(b)

Notwithstanding the foregoing, the Committee may establish (i) a different term
for one or more Purchase Periods and (ii) different commencing and ending dates
for any such Purchase Period.  

(c)

In the event the first or the last day of a Purchase Period is not a regular
business day, then the first day of the Purchase Period shall be deemed to be
the next regular business day and the last day of the Purchase Period shall be
deemed to be the last preceding regular business day.

SECTION 6.  ENROLLMENT

6.1

Initial Enrollment

(a)

Any individual who is an Eligible Employee immediately prior to the first
Offering Period that commences as of the Effective Date shall automatically be
enrolled in that Offering Period.  On or after the Effective Date, an Eligible
Employee shall be required, as a condition to continued participation in the
first Offering Period, to complete an Enrollment Agreement provided by the
Company or a third party designated by the Company, in accordance with such
procedures and by the Cut-Off Date required for such continued participation;
provided, however, that the Enrollment Agreement may not be delivered to the
Company or a third party designated by the Company earlier than the effective
date of the registration statement on Form S-8 with respect to the issuance of
Common Stock under the Plan.

(b)

An Eligible Employee may enroll in the Plan for a subsequent Offering Period
that commences after the Effective Date by completing an enrollment election
form, electronic or otherwise (an “Enrollment Agreement”), provided by the
Company or a third party designated by the Company, and completing such other
procedures as the Committee or its designee shall prescribe for
enrollment.  Enrollment in the Plan must be completed on or before the Cut-Off
Date applicable to an Offering Period to participate in such Offering
Period.  Participation in the Plan is entirely voluntary.

-3-

--------------------------------------------------------------------------------

 

6.2

Continuing Effectiveness of Enrollment Agreement; Enrollment Agreement Changes

Unless otherwise determined by the Committee, a Participant’s Enrollment
Agreement and the designated rate of payroll deduction or contribution by a
Participant shall continue for future Offering Periods unless the Participant
changes or cancels, in accordance with procedures established by the Committee
or its designee, the enrollment election or the designated rate of payroll
deduction or contribution prior to the Cut-Off Date with respect to a future
Offering Period or elects to withdraw from the Plan in accordance with Section
9.1.  Unless otherwise determined by the Committee for an Offering Period, a
Participant may withdraw from the Plan in accordance with Section 9.1 but, while
participating in an Offering Period, may not otherwise change his or rate of
payroll deduction or contribution for such Offering Period.  

6.3

Initial Eligibility During Offering Period; Participation in Multiple Offering
Periods

An employee who becomes eligible to participate in the Plan after an Offering
Period has begun shall not be eligible to participate in that Offering Period
but may participate in any subsequent Offering Period, provided that such
employee is still an Eligible Employee as of the commencement of any such
subsequent Offering Period and completes the enrollment procedures set forth in
this Section 6.  Eligible Employees may not participate in more than one
Offering at a time.

6.4

Non-U.S. Jurisdictions

Eligible Employees who are citizens or residents of a non-U.S. jurisdiction may
be excluded from participation in the Plan or an Offering if the participation
of such Eligible Employees is prohibited under the laws of the applicable
jurisdiction or if complying with the laws of the applicable jurisdiction would
cause the Plan or an Offering to violate Section 423 of the Code.  In the case
of the Non-423 Component, an Eligible Employee may be excluded from
participation in the Plan or an Offering if the Committee has determined that
participation of such Eligible Employee is not advisable or practicable.

SECTION 7.  GRANT OF OPTIONS

7.1

Option Grant

(a)

Enrollment by an Eligible Employee in the Plan as of the first day of an
Offering Period in accordance with the requirements of Section 6 will constitute
the grant by the Company to such Participant of an Option on such date to
purchase shares of Common Stock from the Company pursuant to the Plan.

(b)

Notwithstanding any other provision of the Plan to the contrary, no Eligible
Employee shall be granted an Option under the Plan to the extent that,
immediately after the grant, such Eligible Employee would own directly or
indirectly, an aggregate of 5% or more of the total combined voting power or
value of all classes of stock of the Company or any Parent or Subsidiary (and
for purposes of this paragraph, the rules of Section 424(d) of the Code shall
apply, and stock which the employee may purchase under outstanding options shall
be treated as stock owned by the employee).  In addition, no Eligible Employee
shall be entitled to purchase stock under the Plan (and under all other employee
stock purchase plans of the Company and any Parent or Subsidiary of the Company
that are intended to meet the requirements of Section 423 of the Code) at a rate
that exceeds $25,000 in fair market value of the stock (based on the Fair Market
Value of the stock at the time such option is granted) for each calendar year in
which any such option to purchase stock is outstanding at any time, as
determined in accordance with Section 423 of the Code.

-4-

--------------------------------------------------------------------------------

 

7.2

Share Purchase Limits

Notwithstanding any other provision of the Plan to the contrary, unless the
Committee determines otherwise for a future Offering Period or Purchase Period,
no Participant may purchase during a single Purchase Period more than 2,500
shares of Common Stock, subject to adjustment as provided in the Plan.

7.3

Adjustments to Contributions

The Company shall have the authority to take all necessary action, including,
but not limited to, suspending the payroll deductions or contributions of any
Participant, in order to ensure compliance with this Section 7.  Any payroll
deductions or contributions suspended as a result of the limits of this
Section 7 shall automatically resume for Eligible Employees at the beginning of
the earliest Purchase Period for which the foregoing limits will not be
exceeded, provided that when the Company automatically resumes such payroll
deductions or contributions, the Company shall apply the contribution rate in
effect immediately prior to such suspension or in effect pursuant to an amended
or new Enrollment Agreement that satisfies the requirements of Section 6.

SECTION 8.  PURCHASE PRICE; PAYMENT

8.1

Purchase Price

The purchase price (“Purchase Price”) at which shares of Common Stock may be
acquired in an Offering Period pursuant to the exercise of all or any portion of
an Option granted under the Plan shall be 85% of the lesser of:

(a)

the Fair Market Value of the Common Stock on the first day of such Offering
Period; and

(b)

the Fair Market Value of the Common Stock on the Purchase Date;

provided, however, that the Committee may change the Purchase Price to be
anywhere from 85% to 100% of the Fair Market Value of a share of Common Stock on
the first day of an Offering Period or the Purchase Date for a future Offering
Period, subject to compliance with Section 423 of the Code as applicable.

8.2

Purchase of Shares

(a)

An Option held by a Participant that was granted under the Plan and that remains
outstanding as of a Purchase Date shall be deemed to have been exercised on such
Purchase Date for the number of whole shares of Common Stock (rounded down to
the nearest whole share) that the funds accumulated in the Participant’s Account
as of the Purchase Date will purchase at the applicable Purchase Price (but not
in excess of the number of shares for which Options have been granted to the
Participant pursuant to Section 7.2).

(b)

During the Purchase Period, shares of Common Stock that are to be acquired
pursuant to the exercise of all or any portion of an Option shall be paid for by
means of payroll deductions from a Participant’s Eligible Compensation or, if
payroll deductions are not permitted under local law, through another means of
contribution specified by the Committee pursuant to the Non-423
Component.  Unless the Committee determines otherwise for a future Purchase
Period, any payroll deductions must be in whole percentages comprising not less
than 1% and not more than 15% of a Participant’s Eligible Compensation received
on each applicable pay day during the Purchase Period.  Payment amounts shall be
credited on a bookkeeping basis to a Participant’s Account under the Plan.  All
payroll deductions or contributions received or held by the Company

-5-

--------------------------------------------------------------------------------

 

may be used by the Company for any purpose and the Company shall have no
obligation to segregate such funds, except as may be required by local law.  No
interest shall accrue on payroll deductions or contributions by Participants,
except as may be required by local law.

(c)

Any payroll deductions for a Participant shall commence on the first pay day
following the first day of an Offering Period and shall end on the last pay day
on or prior to the Purchase Date to which an Enrollment Agreement applies;
provided, however, that for the first Offering Period that begins on the
Effective Date, payroll deductions for a Participant shall commence on the
second pay day following the first day of the Offering Period.

(d)

Notwithstanding any provision in the Plan to the contrary, the Committee may
allow Eligible Employees to participate in the Plan via cash contributions
instead of payroll deductions if (i) payroll deductions are not permitted under
applicable local law, (ii) the Committee determines that cash contributions are
permissible under Section 423 of the Code, or (iii) Participants are
participating in the Non-423 Component.

8.3

Refund of Excess Amount

If, after a Participant’s exercise of an Option under Section 8.2, an amount
remains credited to the Participant’s Account as of a Purchase Date (including
as a result of the share purchase limit in Section 7.2), then the remaining
amount shall be returned to the Participant, except that any amounts that are
not sufficient to purchase a full share of Common Stock shall be retained in the
Participant’s Account for the subsequent Purchase Period or Offering Period,
subject to earlier withdrawal by the Participant as provided in Section 9.1.

8.4

Pro Rata Allocation

If the total number of shares for which Options are or could be exercised on any
Purchase Date in accordance with this Section 8, when aggregated with all shares
for which Options have been previously exercised under the Plan, exceeds the
maximum number of shares reserved in Section 4, the Company may allocate the
shares available for delivery and distribution in the ratio that the balance in
each Participant’s Account bears to the aggregate balances of all Participants’
Accounts, and the remaining balance of the amount credited to the Account of
each Participant under the Plan shall be returned to him or her as promptly as
possible.

8.5

Notice of Disposition

If a Participant or former Participant who is subject to United States federal
income tax sells, transfers, or otherwise makes a disposition of shares of
Common Stock purchased pursuant to an Option granted under the Plan within two
years after the first day of the Offering Period during which the shares were
purchased and one year after the Purchase Date, then such Participant or former
Participant shall notify the Company or the Employer in writing of such sale,
transfer or other disposition within ten days of the consummation of such sale,
transfer, or other disposition, unless the Committee or its designee determines
otherwise.  

-6-

--------------------------------------------------------------------------------

 

SECTION 9.  WITHDRAWAL FROM THE PLAN, TERMINATION
OF EMPLOYMENT AND LEAVE OF ABSENCE

9.1

Withdrawal from the Plan

A Participant may withdraw all but not less than all of the funds accumulated in
the Participant’s Account from the Plan during any Purchase Period by delivering
a notice of withdrawal to the Company or the Employer (in a manner prescribed by
the Committee or its designee) at any time up to but not including the fifteen
days prior to the Purchase Date for such Purchase Period, or by such other time
period in advance of the Purchase Date as the Committee or its designee may
require.  If notice of complete withdrawal from the Plan as described in the
preceding sentence is timely received, the Participant will no longer be deemed
a Participant in the Plan and the Company or the Employer will cease the
Participant’s payroll withholding, or other contributions to the Plan, and all
funds then accumulated in the Participant’s Account shall not be used to
purchase shares of Common Stock, but shall instead be distributed to the
Participant as soon as administratively feasible.  An employee who has withdrawn
from a Purchase Period may not return funds to the Company or the Employer
during that or any other Purchase Period and require the Company or the Employer
to apply those funds to the purchase of shares.  Any Eligible Employee who has
withdrawn from the Plan in accordance with this Section 9.1 may, however, choose
to re-enroll in the Plan for a future Offering Period in accordance with Section
6.  Unless otherwise determined by the Committee, during an Offering Period, a
Participant may not otherwise change the rate of his or her contributions to the
Plan.

9.2

Termination of Employment

Participation in the Plan terminates immediately on the date on which a
Participant ceases to be employed by the Company or the Employer for any reason
whatsoever or otherwise ceases to be an Eligible Employee. In the event of
termination of employment, all funds then accumulated in the Participant’s
Account shall not be used to purchase shares of Common Stock but shall instead
be distributed to the Participant (or in case of the Participant’s death to his
or her estate, beneficiary or heirs, as applicable) as soon as administratively
feasible without interest, except as otherwise required by local law.

9.3

Leave of Absence

If a Participant takes a leave of absence, the Participant shall have the right,
in accordance with procedures prescribed by the Committee, to elect to withdraw
from the Plan in accordance with Section 9.1.  The employment relationship will
be treated as continuing intact while the individual is on sick leave or other
leave of absence that the Employer approves or is legally protected under
applicable laws.  If a leave of absence exceeds three months and the
individual’s right to reemployment is not guaranteed by statute or contract, the
employment relationship will be deemed to have terminated on the first day
immediately following the end of the three-month period.

SECTION 10.  ADJUSTMENTS UPON CHANGES IN CAPITALIZATION,
DISSOLUTION, LIQUIDATION, MERGER OR ASSET SALE

10.1

Adjustments upon Changes in Capitalization

In the event, at any time or from time to time, a stock dividend, stock split,
spin‑off, combination or exchange of shares, recapitalization, merger,
consolidation, statutory share exchange, distribution to shareholders other than
a normal cash dividend, or other change in the Company’s corporate or capital
structure results in (a) the outstanding shares of Common Stock, or any
securities exchanged therefor or received in their place, being exchanged for a
different number or kind of securities of the Company or of

-7-

--------------------------------------------------------------------------------

 

any other company or (b) new, different or additional securities of the Company
or of any other company being received by the holders of shares of Common Stock,
then the Committee shall make proportional adjustments in (i) the maximum number
and kind of securities available for issuance under the Plan; (ii) the aggregate
maximum number and kind of securities that may be issued with respect to any
Purchase Period; and (iii) the number and kind of securities that are subject to
any outstanding Option and the per share price of such securities.  The
determination by the Committee as to the terms of any of the foregoing
adjustments shall be conclusive and binding.

10.2

Adjustment upon Dissolution, Liquidation, Merger or Asset Sale

Without limitation on the preceding provisions, in the event of any dissolution,
liquidation, merger, consolidation, sale of all or substantially all of the
Company’s outstanding securities, sale, lease, exchange or other transfer of all
or substantially all of the Company’s assets, or any similar transaction as
determined by the Committee in its sole discretion, the Committee may make such
adjustments it deems appropriate to prevent dilution or enlargement of rights in
the number and class of shares which may be delivered under Section 4, in the
number, class of shares or price of shares available for purchase under the Plan
and in the number of shares which a Participant is entitled to purchase and any
other adjustments it deems appropriate.  Without limiting the Committee’s
authority under the Plan, in the event of any such transaction, the Committee
may elect to have the Options hereunder assumed or such Options converted or
substituted by a successor entity (or its Parent), to terminate all outstanding
Options either prior to their expiration or upon completion of the purchase of
shares on the next Purchase Date, to shorten the Offering Period by setting a
new Purchase Date, or to take such other action deemed appropriate by the
Committee.

10.3

No Limitations

The grant of Options will in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merger, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assts.

SECTION 11.  MARKET STANDOFF

In the event of an underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act, including the Company’s initial public offering, no person may
sell, make any short sale of, loan, hypothecate, pledge, assign, grant any
option for the purchase of, or otherwise dispose of or transfer for value or
otherwise agree to engage in any of the foregoing transactions with respect to
any shares issued pursuant to an Option granted under the Plan without the prior
written consent of the Company or its underwriters.  Such limitations shall be
in effect for such period of time as may be requested by the Company or such
underwriters; provided, however, that in no event shall such period exceed (a)
180 days after the effective date of the registration statement for such public
offering or (b) such longer period requested by the underwriters as is necessary
to comply with regulatory restrictions on the publication of research reports
(including, but not limited to, NYSE Rule 472 or FINRA Rule 2241, or any
amendments or successor rules thereto).  The limitations of this Section 11
shall in all events terminate two years after the effective date of the
Company’s initial public offering.

SECTION 12.  DESIGNATION OF BENEFICIARY

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom the amount
in his or her Account is to be paid in case of his or her death before he or she
receives any or all of such benefit.  Each such designation shall revoke

-8-

--------------------------------------------------------------------------------

 

all prior designations by the same Participant, shall be in a form prescribed by
the Company, and shall be effective only when filed by the Participant in
writing with the Company during the Participant’s lifetime.  In the absence of
any such designation, any Account balance remaining unpaid at the Participant’s
death shall be paid to the executor or administrator of the Participant’s
estate.

SECTION 13.  MISCELLANEOUS

13.1

Restrictions on Transfer

Options granted under the Plan to a Participant may not be exercised during the
Participant’s lifetime other than by the Participant.  Neither amounts credited
to a Participant’s Account nor any rights with respect to the exercise of an
Option or to receive shares of Common Stock under the Plan may be assigned,
transferred, pledged, or otherwise disposed of in any way by the Participant
other than by will or the laws of descent and distribution or by a beneficiary
designation as permitted by Section 12.  Any such attempted assignment,
transfer, pledge, or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw from the Plan in
accordance with Section 9.1.

13.2

Administrative Assistance

If the Committee or its designee so elects, it may retain a brokerage firm,
bank, or other financial institution to assist in the purchase of shares,
delivery of reports, or other administrative aspects of the Plan.  Unless the
Committee determines otherwise, each Participant shall (unless prohibited by
applicable law) be deemed upon enrollment in the Plan to have authorized the
establishment of an account on his or her behalf at such institution.  Shares
purchased by a Participant under the Plan shall be held in such account in the
Participant’s name, or if the Participant so indicates in the Enrollment
Agreement, in the Participant’s name together with the name of his or her spouse
in joint tenancy with right of survivorship or spousal community property, or in
certain forms of trust approved by the Committee.  The Company may require that
shares be retained with a broker or agent for a designated period of time
following purchase and/or may establish other procedures to permit tracking of
disqualifying dispositions of such shares.

13.3

Treatment of Non-U.S. Participants

Participants who are employed by non-U.S. Designated Companies, who are paid in
foreign currency, and who contribute foreign currency to the Plan through
contributions or payroll deductions will have such contributions converted to
U.S. dollars.  The exchange rate and method for such conversion will be
determined as prescribed by the Committee.  In no event will any procedure
implemented for dealing with exchange rate fluctuations that may occur during an
Offering Period result in a purchase price below the Purchase Price permitted
under the Plan.  Each Participant shall bear the risk of any currency exchange
fluctuations (if applicable) between the date on which any Participant
contributions are converted to U.S. dollars and the following Purchase Date.

13.4

Tax Withholding

The Company or any Employer shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company or any member of the
Employer, an amount sufficient to satisfy federal, state and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of participation by a Participant in
the Plan.

-9-

--------------------------------------------------------------------------------

 

13.5

Equal Rights and Privileges

With respect to the 423 Component, all Eligible Employees shall have equal
rights and privileges with respect to the Plan so that the Plan qualifies as an
“employee stock purchase plan” within the meaning of Section 423 or any
successor provision of the Code and the related regulations.  Notwithstanding
the express terms of the Plan, any provision of the Plan that is inconsistent
with Section 423 or any successor provision of the Code shall without further
act or amendment by the Company or the Committee be reformed to comply with the
requirements of Section 423 of the Code.  This Section 13.5 shall take
precedence over all other provisions in the Plan.

13.6

Choice of Law and Venue

The Plan, all Options granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Washington without
giving effect to principles of conflicts of law.  Participants irrevocably
consent to the nonexclusive jurisdiction and venue of the state and federal
courts located in the State of Washington.

13.7

Amendment, Suspension and Termination

The Board or the Compensation Committee may amend, suspend or terminate the Plan
at any time; provided, however, that (a) the Plan may not be amended in a way
that will cause Options issued under the Plan to fail to meet the applicable
requirements of Section 423 of the Code; and (b) no amendment that would amend
or modify the Plan in a manner requiring shareholder approval under Section 423
of the Code or the requirements of any securities exchange on which the shares
are traded shall be effective unless such shareholder approval is obtained.  No
Options may be granted during any period of suspension of the Plan.

If the Plan is terminated, the Board or the Compensation Committee may elect to
terminate all outstanding Options either prior to their expiration or upon
completion of the purchase of shares on the next Purchase Date or may elect to
permit Options to expire in accordance with their terms (and participation to
continue through such expiration dates).  If the Options are terminated prior to
expiration, all funds accumulated in Participants’ Accounts as of the date the
Options are terminated shall be returned to the Participants as soon as
administratively feasible.

13.8

No Right of Employment

Neither the grant nor the exercise of any rights to purchase shares under the
Plan nor anything in the Plan shall impose upon the Company or any Employer any
obligation to employ or continue to employ any employee or Participant or limit
in any way the right of the Company or any Employer to terminate a Participant’s
employment, with or without cause.  The right of the Company or a member of the
Employer to terminate any employee shall not be diminished or affected because
any rights to purchase shares of Common Stock have been granted to such
employee.  The grant of an Option hereunder during any Offering Period shall not
give a Participant any right to similar grants thereunder.

13.9

Rights as Shareholder

No Participant shall have any rights as shareholder with respect to shares of
Common Stock acquired under the Plan unless and until such shares of Common
Stock have been issued to him or her (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company).
Until such shares are issued, a Participant will only have the rights of an
unsecured creditor with respect to such shares.

-10-

--------------------------------------------------------------------------------

 

13.10

Issuance of Shares

(a)

Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.

(b)

The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made.

(c)

As a condition to the exercise of an Option, the Company may require (i) the
Participant to represent and warrant at the time of any such exercise that such
shares are being purchased only for the Participant’s own account and without
any present intention to sell or distribute such shares and (ii) such other
action or agreement by the Participant as may from time to time be necessary to
comply with federal, state and foreign securities laws.  At the option of the
Company, a stop-transfer order against any such shares may be placed on the
official stock books and records of the Company, and a legend indicating that
such shares may not be pledged, sold or otherwise transferred, unless an opinion
of counsel is provided (concurred in by counsel for the Company) stating that
such transfer is not in violation of any applicable law or regulation, may be
stamped on stock certificates to ensure exemption from registration.  

13.11

Code Section 409A; Tax Qualification

The 423 Component of the Plan is intended to be exempt from the application of
Section 409A of the Code and any ambiguities herein will be interpreted to so be
exempt from Section 409A of the Code.  In furtherance of the foregoing and
notwithstanding any other provision in the Plan to the contrary, if the
Committee determines that an Option granted under the Plan may be subject to
Section 409A of the Code or that any provision of the Plan would cause an Option
under the Plan to be subject to Section 409A of the Code, the Committee may
amend the terms of the Plan and/or of an outstanding Option, or take such other
action the Committee determines is necessary or appropriate, in each case,
without the Participant’s consent, to exempt any outstanding Option or future
Option that may be granted under the Plan or to allow any such Option to comply
with Section 409A of the Code.  Notwithstanding the foregoing, the Company shall
have no liability to a Participant or any other party if an Option that is
intended to be exempt from or compliant with Section 409A of the Code is not so
exempt or compliant or for any action taken by the Committee with respect
thereto.  The Company makes no representation that any Option to purchase Common
Stock under the Plan is exempt from or compliant with Section 409A of the Code
or otherwise qualifies for special tax treatment under the laws of the United
Shares or jurisdictions outside the United States.

13.12

Condition for Participation

As a condition to participation in the Plan, Eligible Employees agree to be
bound by the terms of the Plan (including, without limitation, the notification
requirements of Section 8.5) and the determinations of the Committee.

-11-

--------------------------------------------------------------------------------

 

13.13

Term of Plan

Unless sooner terminated by the Board or the Compensation Committee, the Plan
shall automatically terminate on the tenth anniversary of the earlier of (a) the
date the Board adopts the Plan and (b) the date the shareholders approve the
Plan.  After the Plan terminates in accordance with the foregoing sentence, no
future Options may be granted under the Plan, but Options previously granted
shall remain outstanding in accordance with their terms and conditions and the
Plan’s terms and conditions.

13.14

Severability

If any provision of the Plan or any Option is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Option under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the Committee’s
determination, materially altering the intent of the Plan or the Option, such
provision shall be stricken as to such jurisdiction, person or option, and the
remainder of the Plan and any such Option shall remain in full force and effect.

SECTION 14.  EFFECTIVE DATE

The Plan is effective as of the Effective Date, subject to shareholder approval
within 12 months before or after the date the Plan is adopted by the Board.

 

-12-

--------------------------------------------------------------------------------

 

APPENDIX A

DEFINITIONS

As used in the Plan,

“423 Component” has the meaning set forth in Section 1.

“Account” means a recordkeeping account maintained for a Participant to which
the Participant’s payroll deductions or contributions, if applicable, shall be
credited for the purchase of shares of Common Stock.  No interest shall be paid
on any contributions credited to such Account, unless required by local law.

“Affiliate” means any entity, other than a Subsidiary, in which the Company has
a controlling equity or other ownership interest, in each case as determined by
the Committee.

“Board” means the Board of Directors of the Company.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.  Any reference
to a section of the Code will be deemed to include a reference to any
regulations promulgated thereunder.

“Committee” means the Board and/or the Compensation Committee or any other
committee (which committee need not be comprised of members of the Board)
appointed by the Board or the Compensation Committee to administer the Plan.

“Common Stock” means the common stock, $0.0001 par value, of the Company.

“Company” means Avalara, Inc., a Washington corporation.

“Compensation Committee” means the Compensation and Leadership Development
Committee of the Board (or a subcommittee thereof of at least two members).

“Cut-Off Date” means the date established by the Committee or its designee from
time to time by which Enrollment Agreements must be received to participate in
an Offering Period.

“Designated Company” means any Subsidiary or Affiliate that has been designated
by the Committee from time to time in its sole discretion as eligible to
participate in the Plan.  Only designated U.S. Subsidiaries may participate in
the 423 Component (in addition to the Company).  At any given time, a Subsidiary
that is a Designated Company under the 423 Component shall not be a Designated
Company under the Non-423 Component. A Designated Company shall cease to be a
Designated Company on the earlier of (a) the date the Committee determines that
such entity is no longer a Designated Company or (b) with respect to the 423
Component only, such Designated Company ceases for any reason to be a
“subsidiary corporation” as defined in Sections 424(f) of the Code.

“Effective Date” means the date on which shares of Common Stock are first
offered to the public in an underwritten initial public offering of the Common
Stock pursuant to a registration statement filed with and declared effective by
the Securities and Exchange Commission (such day, for this purpose, being the
first trading day for the Common Stock on the New York Stock Exchange, the
Nasdaq Stock Market or other applicable trading market).

A-1

--------------------------------------------------------------------------------

 

“Eligible Compensation” means all base straight time gross earnings, cash
bonuses, commissions and overtime, including such amounts of gross earnings that
are deferred by an Eligible Employee (a) under a qualified cash or deferred
arrangement described in Section 401(k) of the Code or (b) to a plan qualified
under Section 125 of the Code.  Eligible Compensation does not include severance
pay, hiring and relocation bonuses, pay in lieu of vacation, sick leave, gain
from stock option exercises and other equity compensation income, imputed income
arising under any Company group insurance or benefit program or any other
special payments.  The Committee, in its discretion, may establish a different
definition of Eligible Compensation for a future Offering Period.

“Eligible Employee” means an employee providing services to the Company or a
Designated Company who is customarily employed for at least 20 hours per week.

The Committee, in its discretion, may determine from time to time, prior to the
first day of an Offering Period (for each Option under the 423 Component, on a
uniform and nondiscriminatory basis or as otherwise permitted by Treasury
Regulation Section 1.423-2), that the definition of Eligible Employee shall be
subject to alternative eligibility requirements, consistent with the eligibility
requirements permitted under Section 423 of the Code. For purposes of the
foregoing, alternative eligibility requirements may include or exclude an
individual if he or she (a) has been employed less than two years; (b) is
customarily employed 20 hours or less per week; (c) is not customarily employed
more than five months in any calendar year; and (d) is a highly compensated
employee, within the meaning of Section 414(q) of the Code, or subject to the
disclosure requirements of Section 16(a) of the Exchange Act, each such
eligibility requirement to be applied with respect to an Offering in a manner
complying with Section 423 of the Code to the extent required.

“Employer” means the Company or any Designated Company by which an employee is
employed.

“Enrollment Agreement” has the meaning set forth in Section 6.1.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time.

“Fair Market Value” means, with respect to the Common Stock, as of any date,
unless the Committee determines otherwise with respect to a future Offering:

(a)

if the principal market for the Common Stock (as determined by the Committee if
the Common Stock is listed or admitted to trading on more than one exchange or
market) is a national securities exchange or an established securities market,
the closing sales price per share of Common Stock during regular session trading
on that date on the principal exchange or market on which the Common Stock is
then listed or admitted to trading or, if no sale is reported for that date, on
the last preceding day for which a sale was reported;

(b)

if the principal market for the Common Stock is not a national securities
exchange or an established securities market, the average of the highest bid and
lowest asked prices for the Common Stock on that date as reported on a national
quotation system or, if no prices are reported for that date, on the last
preceding day for which prices were reported; or

(c)

if the Common Stock is neither listed or admitted to trading on a national
securities exchange or an established securities market, nor quoted by a
national quotation system, the value determined by the Committee in good faith
by the reasonable application of a reasonable valuation method.

A-2

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, for the first Offering Period under the Plan that
begins on the Effective Date, “Fair Market Value” shall be the initial price to
the public as set forth in the final prospectus included with the registration
statement on Form S-1 filed with the Securities and Exchange Commission for the
initial public offering of the Common Stock.

“Non-423 Component” has the meaning set forth in Section 1.

“Offering” means an offer under the Plan of an Option that may be exercised
during an Offering Period as further described in Section 5.  

“Offering Period” means each period designated by the Committee as further
described in Section 5.

“Option” means an option granted under the Plan to a Participant to purchase
shares of Common Stock.

“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

“Participant” means an Eligible Employee who has enrolled in the Plan pursuant
to Section 6 and who has not withdrawn from the Plan or otherwise terminated
participation in the Plan.

“Plan” means the Avalara, Inc. 2018 Employee Stock Purchase Plan, as amended
from time to time.

“Purchase Date” means the last day of a Purchase Period.

“Purchase Period” means each period designated by the Committee as further
described in Section 5.

“Purchase Price” has the meaning set forth in Section 8.1.

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time.

“Subsidiary” means a corporation, domestic or foreign, whether now or hereafter
existing, as defined in Section 424(f) of the Code.  

 

A-3